PER CURIAM.
The appellant was found guilty of obtaining property, to wit, $65.00 in cash in return for a worthless check knowingly issued on an account without sufficient funds. He was represented throughout the trial proceedings by the public defender. The appeal is brought from the judgment of conviction and sentence. He has been capably represented on this appeal through briefs and oral argument by the public defender who represented him at the trial. The defendant did not testify nor was there any witness that testified on his behalf.
*49We have carefully considered the record in the cause and arrive at the view that no error was committed through the course of the trial, and that there is no reason to overturn the verdict of the jury.
Affirmed.
SHANNON, Acting C. J., KANNER, J., (Ret.), and FARRINGTON, OTIS, Associate Judge, concur.